STIPULATION & ORDER FOR DISMISSAL OF APPEAL *
The undersigned, as Attorneys for the parties in the above entitled Appeal, hereby stipulate that the Appellants’ Appeal in the above entitled matter shall be dismissed, on the basis that the parties have reached an amicable settlement.
DATED: 1/28/76
ERIK M. O’DOWD, Esq.
82 South Stone Tucson, Arizona 85701
By (s) Erik M. O’Dowd
SLUTES, ZLAKET, SAKRISON & WASLEY
310 Transamerica Building Tucson, Arizona 85701
By (s) D. Thompson Slutes
D. Thompson Slutes
ORDER
Upon reading the foregoing Stipulation, and good cause appearing,
It is hereby ordered that the Appeal in the above entitled matter shall be and the same is hereby dismissed.
(s) James Duke Cameron
Chief Justice of the Supreme Court

 Opinion of Court of Appeals, 24 Ariz.App. 554, 540 P.2d 173.